Citation Nr: 9906424	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  92-54 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a left 
wrist sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1945 to 
August 1946.

By rating action dated in July 1967, the RO denied service 
connection for a back disability and for residuals of a left 
wrist sprain.  The veteran was notified of the RO's decision 
by letter dated that same month; however, he failed to file a 
timely appeal therefrom and that action became final.  In 
August 1983, the veteran requested that these claims be 
reopened.  By rating decision of September 1983, the RO again 
denied service connection.  The veteran was notified of the 
RO's decision by letter dated in October 1983; however, a 
review of the claims folder fails to reveal that the veteran 
was advised of his appellate rights at that time.  Therefore, 
the September 1983 rating decision did not become final.  In 
light of the above, the Board will now consider all the 
evidence submitted by the veteran since the 1967 rating 
decision when evaluating whether new and material evidence 
has been submitted.

The veteran has requested that the claims for entitlement to 
service connection for a back disability and for residuals of 
a left wrist sprain be reopened.  The present matter comes 
before the Board on appeal from an August 1990 rating 
decision by the Louisville, Kentucky RO, which found that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's claims.

In July 1992, a hearing was held at the Board before N. R. 
Robin, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

By a decision dated in September 1992, the Board reopened the 
claims finding that new and material evidence had been 
submitted.  However, after reviewing all the evidence in its 
entirety, the Board denied the veteran's claims of service 
connection for a back disability and for residuals of a left 
wrist sprain (characterized as chronic left wrist disorder).  
The veteran filed a timely appeal to the Court of Veterans 
Appeals (Court).  In a January 1994 non-precedential 
decision, the Court-citing to Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)-vacated the Board's September 1992 decision, 
holding that the veteran had not submitted new and material 
evidence such that there was "a reasonable possibility" 
that the new evidence would change the outcome, when viewed 
in the context of all the evidence.  The Court concluded that 
the veteran's claims could not have been reopened because he 
did not submit new and material evidence.  The September 1992 
decision of the Board was vacated.

The veteran's claims file was inadvertently returned to the 
RO, so no new Board decision was entered on the issues of 
whether the veteran had submitted new and material evidence 
to reopen claims for entitlement to service connection for a 
back disability and for residuals of a left wrist sprain.  
The Board will address these issues in the decision that 
follows.

Finally, after the Court's January 1994 memorandum decision, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that in the Colvin decision, the 
Court impermissibly ignored the definition of "material 
evidence" adopted by VA (in 38 C.F.R. § 3.156) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (38 U.S.C.A. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different benefits scheme.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.  Instead of completing the readjudication 
in the instant case precisely as directed by the Court in the 
January 1994 memorandum decision, the Board will follow the 
intervening Hodge precedent.  In general, a lower court is 
bound by the mandate of the appellate court and has no power 
or authority to deviate from that mandate.  Chisem v. Brown, 
8 Vet. App. 374, 375 (1995).  The Court, however, has 
recognized an exception to this "law of the case" doctrine 
when an intervening change in the controlling law would lead 
to a different outcome of the case.  Leopoldo v. Brown, 
9 Vet. App. 33 (1996) (per curiam).  In Goble v. Brown, 9 
Vet. App. 22 (1996), the Court also noted that, in instances 
where the change of controlling case law was clear, the Board 
should enter a disposition which is consistent with the 
current case law, rather than file a motion to recall and 
clarify the Court's previous mandate or decision.  Id. at 24.  
Accordingly, pursuant to the procedure set forth in Chisem, 
the intervening law from Hodge will be utilized in the 
instant case. 


FINDINGS OF FACT

1.  In a July 1967 rating decision, the RO, in pertinent 
part, denied entitlement to service connection for a back 
disability and for residuals of a left wrist sprain; the 
veteran did not file an appeal.

2.  Additional evidence submitted since July 1967 is either 
duplicative or does not tend to show the presence of a 
current back disability related to service and is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

3.  Additional evidence submitted since July 1967 is either 
duplicative or does not tend to show the presence of a 
current left wrist disability related to service and is not 
so significant that it must be considered in order to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  A July 1967 rating decision which, in pertinent part, 
denied service connection for a back disability and for 
residuals of a left wrist sprain is final.  38 U.S.C.A. 
§§ 1110, 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 3.307, 3.309, 20.302(a), 20.1103 (1998).

2.  Evidence received since the July 1967 rating decision is 
not new and material, and the veteran's claim for service 
connection for a back disability has not been reopened.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3.  Evidence received since the July 1967 rating decision is 
not new and material, and the veteran's claim for service 
connection for residuals of a left wrist sprain has not been 
reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO erred by failing to grant 
service connection for a back disability and for residuals of 
a left wrist sprain.

A July 1967 rating decision, in pertinent part, denied the 
veteran's claims for service connection for a back disability 
and for residuals of a left wrist sprain.  Although the 
veteran was given written notification of the RO's 
determination that same month, no timely appeal for either 
issue was thereafter received.  The rating decision, 
therefore, became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).

The Board notes that a claim, however, will be reopened if 
new and material evidence has been submitted since the last 
final decision on that claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).  The issue of new and 
material evidence must be addressed in the first instance by 
the Board because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  Once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Id.  Further analysis, beyond the evaluation 
of whether the evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).



Back

At the time of the July 1967 rating decision, the RO had 
before it for consideration the veteran's service medical 
records and a report of hospitalization dated in January 
1967.  The service medical records include a February 1945 
pre-induction examination report that notes a finding of mild 
kyphosis, not considered disqualifying.  Service medical 
records dated in January 1946 note the veteran's complaints 
of aching pain in his back related to upper respiratory 
system symptoms.  At that time he was hospitalized for 
assessment of possible meningitis; there were no references 
at that time to a back injury.  Treatment records reflect 
that a board was placed under his mattress; however no 
abnormalities of the back or a diagnosis relating to same was 
recorded.  However, malaria was diagnosed.  A separation 
examination report is negative for complaints or findings of 
a back disability and no reference to a back injury was 
noted.  

The 1967 report of private hospitalization notes that the 
veteran was admitted with complaints of a left knee injury; 
there were no references to a back disorder.  Upon 
consideration of this evidence, the RO denied service 
connection for a back disability, noting that the veteran's 
service medical records were negative for complaints of, 
treatment for, or diagnosis of a back disability.  The 
veteran was properly apprised of this decision and his 
appellate rights.  The July 1967 rating decision was not 
appealed and became final.

The veteran requested that the claim for entitlement to 
service connection for a back disability be reopened.  The 
newly submitted evidence includes: a June 1973 letter from 
the veteran's private physician; a VA examination report 
dated in July 1973; VA treatment reports dated in 1983; a 
statement from the veteran's wife received by the RO in 
August 1983; a statement from the veteran received by the RO 
in August 1983; a transcript from the veteran's July 1992 
hearing before the Board; a statement from the veteran 
received by the RO in March 1991; a statement from the 
veteran's wife received by the RO in March 1991; statements 
from the veteran's friends received by the RO in 1991; 
service medical records received by the RO in 1989, 1991, and 
1993; private treatment reports dated in 1972 and 1983; VA 
outpatient treatment reports dated from 1990 to 1994; and a 
September 1994 VA examination report.

The June 1973 letter from the veteran's private physician and 
the 1983 VA treatment reports note that the veteran received 
treatment for disabilities not herein at issue.  No findings 
relating a current back disability to active military service 
are given.  The letter and treatment reports do not tend to 
demonstrate the onset or aggravation of a back disability in 
service.  As this evidence is not material to the claim at 
hand, demonstrating only that the veteran had post-service 
complaints, it does not afford a basis upon which the 
veteran's claim may be reopened.

The July 1973 VA examination report notes a finding of full 
range of motion and arthritis in the neck.  The lumbar spine 
was reported to be straight and the examiner stated that the 
veteran "apparently" had arthritis in the lumbar spine, but 
no complaints.  No findings relating a current back 
disability to active military service were given.  The VA 
examination report does not tend to demonstrate the onset or 
aggravation of a back disability in service.  As this record 
is not material to the claim at hand, demonstrating only that 
the veteran had post-service complaints, it does not afford a 
basis upon which the veteran's claim may be reopened.

Private treatment reports dated in 1972 and 1983 note that 
the veteran was seen for various complaints, including back 
pain.  Specifically, a February 1972 x-ray report notes some 
osteoarthritis of the cervical spine.  A December 1983 letter 
from the veteran's private physician notes a diagnosis of 
Forrestier's syndrome.  No findings relating a current back 
disability to active military service are given.  The private 
treatment reports do not tend to demonstrate the onset or 
aggravation of a back disability in service.  As these 
records are not material to the claim at hand, demonstrating 
only that the veteran had post-service complaints, they do 
not afford a basis upon which the veteran's claim may be 
reopened.

VA outpatient treatment reports dated from 1990 to 1994 note 
that the veteran was seen with various complaints, including 
back pain.  Specifically, treatment reports dated in December 
1991 and September 1993 note a history - as reported by the 
veteran - of a back injury during service and findings of 
degenerative changes in the spine.  No findings relating a 
current back disability to active military service are given.  
The VA treatment reports do not tend to demonstrate the onset 
or aggravation of a back disability in service.  As these 
records are not material to the claim at hand, demonstrating 
only that the veteran had post-service complaints, they do 
not afford a basis upon which the veteran's claim may be 
reopened.

The September 1994 VA examination report notes no complaints 
of a back disability.  No findings relating a current back 
disability to active military service are given.  The VA 
examination report does not tend to demonstrate the onset or 
aggravation of a back disability in service.  As this record 
is not material to the claim at hand, demonstrating no 
complaints or findings of a back disability, it does not 
afford a basis upon which the veteran's claim may be 
reopened.

In addition, the other newly submitted evidence includes: an 
August 1983 statement from the veteran's wife; an August 1983 
statement from the veteran; two January 1991 statement from 
the veteran's friends; a January 1991 statement from the 
veteran's wife; a February 1991 statement from the veteran's 
friends; a March 1991 statement from the veteran, and a 
transcript of a July 1992 hearing before the Board.  Most of 
the statements note that the veteran has had arthritis in his 
back since service.  In an August 1983 statement, the 
veteran's wife indicated that the veteran wrote to her about 
a back injury sustained in a jeep wreck during service.  She 
further stated that the veteran's back was still bothering 
him when he returned home after his military service.  In an 
August 1983 statement, the veteran indicated that he was 
hospitalized at the 42nd General Hospital in Tokyo for back 
problems incurred when he was in a jeep wreck during service.  
In a March 1991 statement the veteran indicated that he fell 
from a ladder and hurt his back during service.  The hearing 
transcript notes that testimony was provided with respect to 
the appellant's belief that he injured his back during 
service when he fell down a ladder and landed on his back.  
He testified that a back disability has persisted thereafter.  
This testimony is essentially duplicative of allegations 
previously made and considered.  Moreover, lay assertions of 
medical causation do not suffice to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  In short, because neither the veteran's opinion nor 
the opinions of his friends and family are supported by 
medical expertise, they are not probative of the issue at 
hand, namely whether the veteran has a current disability 
which is attributable to service.  Therefore, the Board finds 
that no new and material evidence has been presented 
sufficient to reopen the claim of service connection for a 
back disability.

The Board notes that in 1989, 1991 and 1993, the veteran 
submitted copies of service medical records in support of his 
claim to reopen.  The service medical records are duplicative 
of medical records considered by the RO in the July 1967 
rating decision.  Therefore, they do not constitute new and 
material evidence sufficient to reopen the claim of service 
connection for a back disability. 

The Board finds that no new and material evidence has been 
presented sufficient to reopen the claim of service 
connection for a back disability.

Residuals of a Left Wrist Sprain

At the time of the July 1967 rating decision, the RO had 
before it for consideration the veteran's service medical 
records and a report of hospitalization dated in January 
1967.  The service medical records note that the veteran 
sustained an acute sprain of the left wrist joint in June 
1946 when he was thrown from a horse.  The veteran's left 
wrist was placed in a splint and his condition improved; 
thereafter, he returned to duty.  A separation examination 
report is negative for complaints or findings of residuals of 
a left wrist sprain.  The 1967 report of hospitalization 
notes that the veteran was admitted with complaints of a left 
knee injury.  Upon consideration of this evidence, the RO 
denied service connection for residuals of a left wrist 
sprain, noting that no residuals of a left wrist sprain were 
noted in the most recent (January 1967) examination of 
record.  The veteran was fully apprised of that determination 
and his appellate rights.  The July 1967 rating decision was 
not appealed and became final.

Thereafter the veteran requested that the claim for 
entitlement to service connection for residuals of a left 
wrist sprain be reopened.  The newly submitted evidence 
includes: a letter from the veteran's private physician dated 
in June 1973; a VA examination report dated in July 1973; VA 
treatment reports dated in 1983; a statement from the 
veteran's wife received by the RO in August 1983; a statement 
from the veteran received by the RO in August 1983; a 
transcript from the veteran's July 1992 hearing before the 
Board; a statement from the veteran received by the RO in 
March 1991; a statement from the veteran's wife received by 
the RO in March 1991; statements from the veteran's friends 
received by the RO in 1991; service medical records received 
by the RO in 1989, 1991, and 1993; private treatment reports 
dated in 1972 and 1983; VA outpatient treatment reports dated 
from 1990 to 1994; and a September 1994 VA examination 
report.

The June 1973 letter from the veteran's private physician and 
the 1983 VA treatment reports note that the veteran received 
treatment disabilities not herein at issue.  No findings 
relating a current left wrist disability to active military 
service are given.  As this evidence is not material to the 
claim at hand, demonstrating only that the veteran had post-
service complaints, it does not afford a basis upon which the 
veteran's claim may be reopened.

The July 1973 VA examination report notes no complaints or 
findings of a left wrist disability, although reference was 
made to history (as provided by the veteran) of a sling and 
cast from the left hand to the elbow during service.  Upon 
examination, full range of motion was noted in the left 
wrist.  No findings relating a current left wrist disability 
to active military service are given.  As this record is not 
material to the claim at hand, demonstrating no complaints or 
findings of residuals of a left wrist sprain, it does not 
afford a basis upon which the veteran's claim may be 
reopened.

VA outpatient treatment reports dated from 1990 to 1994 and 
private treatment reports dated in 1972 and 1983 note that 
the veteran was seen with various complaints.  No complaints 
or findings of a left wrist disability are noted.  No 
findings relating a current left wrist disability to active 
military service are given.  Neither the VA treatment reports 
nor the private treatment reports tend to demonstrate the 
onset or aggravation of a left wrist disability in service.  
As these records are not material to the claim at hand, 
demonstrating only that the veteran had post-service 
complaints, they do not afford a basis upon which the 
veteran's claim may be reopened.

The September 1994 VA examination report notes no complaints 
of a left wrist disability.  No findings relating a left 
wrist disability to active military service are given.  The 
VA examination report does not tend to demonstrate the onset 
or aggravation of a left wrist disability in service.  As 
this record is not material to the claim at hand, 
demonstrating no complaints or findings of residuals of a 
left wrist sprain, it does not afford a basis upon which the 
veteran's claim may be reopened.

In addition, the other newly submitted evidence includes: an 
August 1983 statement from the veteran's wife; an August 1983 
statement from the veteran; two January 1991 statement from 
the veteran's friends; a January 1991 statement from the 
veteran's wife; a February 1991 statement from the veteran's 
friends; a March 1991 statement from the veteran, and a 
transcript of a July 1992 hearing before the Board.  Most of 
the statements note that the veteran returned home with his 
left arm in a sling after discharge and has had arthritis in 
his left arm since service.  In an August 1983 statement, the 
veteran indicated that he fell off a horse during service and 
injured his wrist.  In a March 1991 statement, the veteran 
indicated that he sprained his left wrist and elbow during 
service and that his left arm was placed in a cast.  He 
further stated that his left arm was still in a sling when he 
returned home from service.  The hearing transcript notes 
that testimony was provided with respect to the appellant's 
belief that he severely sprained his left wrist during 
service when he fell off a horse.  He testified that a left 
wrist disability has persisted thereafter.  This testimony is 
essentially duplicative of allegations previously made and 
considered.  Moreover, lay assertions of medical causation do 
not suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Moray, supra..  In short, because neither the veteran's 
opinion nor the opinions of his friends and family are 
supported by medical expertise, they are not probative of the 
issue at hand, namely whether the veteran has a current 
disability which is attributable to service.  Therefore, the 
Board finds that no new and material evidence has been 
presented sufficient to reopen the claim of service 
connection for a left wrist disability.

The Board notes that in 1989, 1991 and 1993, the veteran 
submitted copies of service medical records in support of his 
claim to reopen.  The service medical records are duplicative 
of medical records considered by the RO in the July 1967 
rating decision.  Therefore, they do not constitute new and 
material evidence sufficient to reopen the claim of service 
connection for residuals of a left wrist sprain.

The Board finds that no new and material evidence has been 
presented sufficient to reopen the claim of service 
connection for residuals of a left wrist sprain.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a back 
disability, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a left 
wrist disability, the benefit sought on appeal is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



 Department of Veterans Affairs

